AO 245B (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                       Fq~ -t:-o
                                                                                                                               .,.,
                                                                                                                       OCT 0 3 2018
                                           UNITED STATES DISTRICT COURr"                                         CLERK. Li S L:1 SiR1 C7 COu :;7
                                                                                                              SOUTHERN o·s-s1cr QF C:..L FOR"ifA
                                                  SOUTHERN DISTRICT OF CALIFORNIA                             BY      //lA.     -~·'--     OE?lJTY

                UNITED STATES OF AMERICA                                      AMENDED JUDGMENT IN A CRIMINAL CASE
                                      v.                                      (For Offenses Committed On or After November 1, 1987)
                    MEHRI SHABESTARI (01)
                                                                                 Case Number:        18cr2945-AJB

                                                                              Marc Xavier Carlos
                                                                              Defendant's Attorney
REGISTRATION NO.                       76107298
00    Correction of Sentence for Clerial Mistake (Fed. R. Crim. P. 36)

THE DEFENDANT:
00    pleaded guilty to count(s)             One of the Information

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                Count
Title & Section                            Nature of Offense                                                                   Number(s)
18USC641                                   Theft of Public Property                                                               1




    The defendant is sentenced as provided in pages 2 through                     4   of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
                                                                               ------
D      The defendant has been found not guilty on count(s)

 D     Count(s)                                                                     dismissed on the motion of the United States.

       Assessment : $100.00


       JVTA Assessment*: $
 D     -
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 oo Fine waived           o Forfeiture pursuant to order filed                                        , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                                                                18cr2945-AJB
    AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

    DEFENDANT:                      MEHRI SHABESTARI (0 I)                                                                        Judgment - Page 2 of 4
    CASE NUMBER:                    l 8cr2945-AJB

                                                                     PROBATION
The defendant is hereby sentenced to probation for a term of:
FIVE (5) YEARS


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours ofrelease from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
           The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D
           substance abuse. (Check, if applicable.)
           The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
           The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
           Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
           The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
D          seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
           resides, works, is a student, or was convicted ofa qualifying offense. (Check if applicable.)
D          The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

           If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
      such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
      Payments set forth in this judgment.
          The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
      with any special conditions imposed.
                                            STANDARD CONDITIONS OF SUPERVISION
     1)      the defendant shall not leave the judicial district without the permission of the court or probation officer;
     2)      the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3)      the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4)      the defendant shall support his or her dependents and meet other family responsibilities;
     5)      the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
             reasons;
      6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
      7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
             any paraphernalia related to any controlled substances, except as prescribed by a physician;
      8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
      9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
             unless granted permission to do so by the probation officer;
      I 0)   the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
             observed in plain view of the probation officer;
      11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
      12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
             the court; and
      13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
             personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
             with such notification requirement.


                                                                                                                                           18cr2945-AJB
AO 245B (CASD Rev. 02118) Judgment in a Criminal Case

DEFENDANT:            MEHRI SHABESTARI (0 I)                                                  Judgment - Page 3 of 4
CASE NUMBER:          I 8cr2945-AJB


                               SPECIAL CONDITIONS OF SUPERVISION




   1. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
      Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
      contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
      for revocation; the defendant shall warn any other residents that the premises may be subject to searches
      pursuant to this condition.

   2. Provide complete disclosure of personal and business financial records to the probation officer as
      requested.

   3. Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained, directly
      or indirectly, including any interest obtained under any other name, or entity, including a trust, partnership
      or corporation until the fine or restitution is paid in full.

    4. Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property
       owned, directly or indirectly, including any interest held or owned under any other name, or entity,
       including a trust, partnership or corporation.

    5. Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines
       of credit without approval of the probation officer.



                                  (ADDITIONAL SPECIAL CONDITIONS)

       Be monitored for a period of (6) MONTHS, without the location monitoring technology at the discretion
       of the probation officer. The offender shall abide by all technology requirements and shall pay all or part
       of the costs of participation in the location monitoring program, as directed by the court and/or the
       probation officer. In addition to other court-imposed conditions of release, the offender's movement in
       the community shall be restricted as specified below:

       (Home Detention)
       You are restricted to your residence at all times except for employment; education; religious services;
       medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered
       obligations; or other activities as preapproved by the probation officer.



                                                                                                     18cr2945-AJB
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:             MEHR! SHABESTARI (0 I)                                                   Judgment - Page 4 of 4
CASE NUMBER:           l 8cr2945-AJB




                                             RESTITUTION

The defendant shall pay restitution in the amount of    $142,246.12           unto the United States of America.


Pay restitution, through the Clerk, U.S. District Court, in the amount of $105,362.30 to the Social Security
Administration and $36,882.83 to the State of California's Department of Health Care Services

Payment of restitution shall be forthwith.

Payment of$100.00-Per Month, commencing in (90) days.


The defendant will make a good faith effort to pay any restitution during her probation or supervised release.

These payment schedules do not foreclose the United States from exercising all legal actions, remedies, and
process available to it to collect the restitution judgment.

Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United
States Attorney's Office of any change in the defendant's mailing or residence address, no
later than thirty (30) days after the change occurs.




The Court has determined that the defendant      does not    have the ability to pay interest. It is ordered that:
     The interest requirement is waived




                                                                                                       18cr2945-AJB
